Citation Nr: 0323582	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to June 1969 and from November 1970 to December 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  (In October 2002 the veteran filed a claim to 
establish that there was clear and unmistakable error (CUE) 
in an earlier rating decision.  The RO denied this claim in 
November 2002, and the veteran has not filed a notice of 
disagreement with that rating.  


FINDINGS OF FACT

1.  An unappealed October 1991 rating decision denied service 
connection for bilateral hearing loss, determining that there 
was no nexus between the veteran's hearing loss and service.  

2.  Evidence added to the record since the October 1991 
determination is cumulative, and does not by itself, or when 
considered with previous evidence, relate to an unestablished 
fact necessary to substantiate the claim; considered by 
itself or together with previous evidence of record, it does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for bilateral hearing 
loss may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It is significant to note that 
the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
The veteran was provided with the revised definition of "new 
and material evidence" in an August 2002 statement of the 
case (SOC).  

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decision explaining why his petition to reopen a 
claim of service connection for bilateral hearing loss was 
denied.  In an August 2002 SOC and in a VCAA letter dated in 
March 2002, he was advised of the controlling law and 
regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence is 
of record and what type of evidence could substantiate his 
claim.  They explained the respective responsibilities of VA 
and the appellant and specifically advised him that he must 
submit new and material evidence to reopen the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background and Analysis

In October 1991 the RO denied service connection for 
bilateral hearing loss.  As the veteran did not appeal the 
decision, it became final.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c).   Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

The evidence of record in October 1991 included service 
medical records, a VA medical examination report, and a 
report of examination on behalf of the Texas Army National 
Guard.  An audiometric examination conducted upon the 
veteran's entry into service in 1966 showed high-frequency 
hearing loss in the right ear; no audiometry was conducted 
upon his separation from his first period of active duty in 
1969.  Audiometric studies upon his entrance to a second 
period of active duty, in November 1970, showed bilateral 
hearing acuity to be within normal limits.  Service medical 
records include results of an October 1972 physical profile 
listing "bilateral high-frequency sensorineural hearing 
loss," and permanently restricting him from assignments 
involving habitual or frequent exposure to loud noises or 
firing of weapons (not to include firing for POR 
qualifications).  A February 1974 medical evaluation reports 
a diagnosis of "hearing loss, bilateral, moderate, 
sensorineural, high frequency," and continues the permanent 
restriction on assignments involving exposure to loud noises 
or firing of weapons.  He checked "yes" under "hearing 
loss" on his separation medical questionnaire; however, an 
audiometric examination near the time of his final separation 
from active duty in October 1974 shows his hearing was normal 
under the regulation defining hearing loss disability.  
Service medical records contain no further mention of 
complaint, diagnosis, or treatment of hearing loss.  
Audiometric studies were not conducted on August 1991 VA 
examination, but the examiner reviewed an audiogram from a 
1989 Texas Army National Guard screening which showed high 
frequency hearing loss.  The VA examiner reported that the 
veteran had obvious difficulty with speech comprehension.   
Bilateral hearing loss was diagnosed.  The record was silent 
as to any diagnosis or complaint of hearing loss during the 
period from the veteran's separation from service and the 
1989 audiometry, and silent regarding a nexus between the 
hearing loss and service.  

Pertinent medical evidence added to the record since October 
1991 includes VA outpatient treatment records from September 
2001.  During this visit the veteran complained of bilateral 
hearing loss and requested a referral to receive treatment 
for hearing problems.  No evidence added to the record 
indicates that the veteran's current hearing loss disability 
was caused by, or is related to, service.  While pertinent 
evidence confirms that the veteran currently has hearing 
loss, this fact was previously established, and is not in 
dispute.  The veteran also submitted a copy of a DA form 20, 
which noted he should have no assignment involving habitual 
or frequent exposure to loud noises or firing of weapons.  
This material duplicates evidence that was already of record.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is not material and does not raise a 
reasonable possibility of substantiating his claim.  Since 
the previous (and final) denial was premised on a finding 
that there was no nexus between current hearing loss 
disability and service, to reopen the claim evidence must 
address the matter of such nexus.  The additional evidence 
submitted does not address the matter of a nexus between 
current disability and service; hence it is not new and 
material, and the claim may not be reopened.




ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

